DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/19/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third inductor  connected in parallel with the isolation resistance (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second path high pass network" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
 With regards to claim 2,  applicant recites “ a first inductor”  in line 6 and “ a second inductor”  in line 8.  How do these inductor relate  to the first and second inductors disclosed in  claim 1? 
 	With regards to claims 17 and 20, applicant recites “inductors”  in line 3 of each claim.   How do these inductors relate to the first and second inductors recited in independent claims 14 and 18?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 and  18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al US Patent 2020/0228070 in view of Szopko US Patent application Publication 2017/0047904 .
Wang et al discloses in figure 1, an active Wilkinson  combiner comprising   a first inductor  Lg configured on a first path of the combiner, a second inductor Lg  configured on a second path of the combiner, an isolation resistor Rb coupling the first path to the second path, and an odd-mode capacitor   Cb coupled in parallel to the isolation resistors , wherein the first and second inductors are positively coupled inductors with respect to each other ( Paragraphs [0039-0040]).   
 Thus, Wang et al is shown to teach all the limitations of the claims with the exception a low pass network coupled between the  isolation resistor  of the combiner and two ports of the combiner.
 Szopko discloses a  combiner system comprising a first inductor  L2  configured on a first path of the combiner, a second inductor L3   configured on a second path of the combiner, an isolation resistor R1 coupling the first path to the second path, and capacitor C4 coupled in parallel to the isolation resistors.  Sz0pko  further discloses  inductors L4, L6 and capacitor C7 ,which examiner considers to be a low pass filter, connected between the ports 202 204.  
  One of ordinary  skill in the art would have  found it obvious to provide the  combiner of Wang et al  with the low pass filter of Szopko .  
The motivation for  this modification would have been to provide a filtering means. 
Allowable Subject Matter
Claims 15-17,  19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The closest prior art of record , Hu et al CN206894596U discloses a power combiner/divider circuit comprising: a first path of the combiner/divider circuit from a first port (IN P1)  to a second port (OUT1 P2) ;a second path of the combiner/divider circuit from the first port (IN P1) to a third port (OUT2 P3) ; a base structure including: an isolation resistance (R1) coupling the first path to the second path; a first inductor (L1) configured on the first path coupling the first port to the isolation resistance on the first path; and a second inductor  (L3) configured on the second path coupling the first port to the isolation resistance on the second path,  a first capacitor   (C2) parallel to the isolation resistance, the first capacitor coupling the first path to the second path,  and a low pass network (L7 L8 C4 L9 L10 ) coupling the first capacitor to the second port and the third port, with the first capacitor and the low pass network arranged between the isolation resistance and the second and third ports.  
 Gorbachov US 2010/0244981 discloses a power  divider and combiner  circuit comprising   a first inductor L1 configured on a first path, a second inductor  L2 configured on a second path, an isolation resistance 26  coupling the first path to the second path, and capacitor  24 coupled in parallel to the isolation resistance, wherein the first and second inductors are mutual coupled inductors with respect to each other.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





September 13, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        

/Samuel S Outten/Primary Examiner, Art Unit 2843